13-2599-cv
Kittrell v. Dep't of Citywide Admin. Servs., Div. of Personnel

                 UNITED STATES COURT OF APPEALS
                     FOR THE SECOND CIRCUIT

                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S
LOCAL RULE 32.1.1.   WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED
WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER").      A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Thurgood Marshall United
StatesstCourthouse, 40 Foley Square, in the City of New York, on
the 31 day of March, two thousand fourteen.

PRESENT:   PIERRE N. LEVAL,
           DENNY CHIN,
           SUSAN L. CARNEY,
                     Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - -x

CAROLE KITTRELL,
                       Plaintiff-Appellant,

                       -v-                                 13-2599-cv

DEPARTMENT OF CITYWIDE
ADMINISTATIVE SERVICES, DIVISION OF
PERSONNEL, DEPARTMENT OF HOMELESS
SERVICES, HUMAN RESOURCE
ADMINISTRATIVE SERVICES, CITY OF
NEW YORK,
                    Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - - - -x




FOR PLAINTIFF-APPELLANT:           Carole Kittrell, pro se, Brooklyn,
                                   New York.

FOR DEFENDANTS-APPELLEES:          Kristin M. Helmers, Michael J.
                                   Pastor, Assistant Corporation
                                   Counsel, for Michael A. Cardozo,
                              Corporation Counsel for the City of
                              New York, New York, New York.

          Appeal from the United States District Court for the

Eastern District of New York (Garaufis, J.).
          UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          Plaintiff-appellant Carole Kittrell, pro se, appeals
from the district court's judgment in favor of defendants-

appellees, dismissing her age and race discrimination and hostile

work environment claims under the Age Discrimination in

Employment Act of 1967, 29 U.S.C. § 621 et seq.; Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; the New York

State Human Rights Law, N.Y. Exec. Law § 290 et seq.; and New

York City Human Rights Law, N.Y.C. Admin. Code §§ 8-101 to 131.

In a May 31, 2013 order, the district court adopted Magistrate

Judge Roanne L. Mann's report and recommendation of March 14,

2013, and granted defendants' motion for summary judgment.

Judgment dismissing the complaint was entered on May 31, 2013.

We assume the parties' familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

          We review a grant of summary judgment de novo,

resolving all ambiguities and drawing all inferences in favor of

the non-moving party.   Nagle v. Marron, 663 F.3d 100, 104-05 (2d

Cir. 2011).   Reliance upon conclusory statements or mere

allegations, however, is not sufficient to defeat a summary

judgment motion.   See Ying Jing Gan v. City of New York, 996 F.2d
522, 532-33 (2d Cir. 1993); Fed R. Civ. P. 56(e).   After an


                               -2-
independent review of the record and relevant case law, we affirm

for substantially the reasons stated by the magistrate judge in

her thorough March 14, 2013 report and recommendation, which the

district court adopted over Kittrell's timely objection, in its

May 31, 2013 order.

          We have considered Kittrell's arguments and conclude
they are without merit.   For the foregoing reasons, we AFFIRM the

judgment of the district court.

                               FOR THE COURT:
                               Catherine O'Hagan Wolfe, Clerk




                                  -3-